In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00245-CR


                           AUGUSTIN PINEDA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                     Hall County, Texas
                  Trial Court No. 3696, Honorable Stuart Messer, Presiding

                                   February 24, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant, Augustin Pineda, appeals the trial court’s judgment convicting him of

aggravated assault with a deadly weapon. After accepting a guilty plea and following the

plea agreement, the trial court placed appellant on six years’ deferred adjudication

probation. Subsequently, the State moved the trial court to adjudicate appellant’s guilt in

the cause. After a hearing on the motion and accepting appellant’s plea of true to all

allegations found in the State’s motion to adjudicate guilt, the trial court found that

appellant violated conditions of his probation and adjudicated him guilty.        Then, it

sentenced him to eighteen years in prison. Appellant now appeals.
       Appellant’s counsel has filed a motion to withdraw together with an Anders1 brief.

Through those documents, she certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a pro se response to counsel’s Anders brief.

So too did counsel provide appellant with a copy of the clerk’s and reporter’s records,

according to the letter. By letter dated November 21, 2019, this Court notified appellant

of his right to file his own brief or response by December 23, 2019, if he wished to do so.

On December 30, 2019, after receiving an opportunity to respond to counsel’s Anders

brief, appellant filed with this Court a letter wherein he requested “an extension of time to

file [a] Petition for Discretionary Review.”

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. They concerned 1) sufficiency of the evidence to

support revocation and 2) disproportionate sentencing. However, she then explained why

the issues lacked merit. We conducted our own review of the record to uncover arguable

error. This was done per In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008), and

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) (en banc). No arguable issues

were discovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2


                                                                      Per Curiam


Do not publish.




       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

       2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.